                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


ALLAN DEAN OWENS,
                                                JUDGMENT IN A CIVIL CASE
      Petitioner,
                                                    Case No. 16-cv-16-wmc
v.


RANDALL HEPP,
Warden, Fox Lake Correctional Institution,

      Respondent.


      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has
been rendered.


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent denying Allan Dean Owens’ petition for a writ of habeas corpus under

28 U.S.C. § 2254 and dismissing this case.

             /s/                                               11/14/2018

           Peter Oppeneer, Clerk of Court                         Date
